J-S04031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF:                        :   IN THE SUPERIOR COURT OF
    Y.A.I.A.H.R.M., A MINOR                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2811 EDA 2016

                      Appeal from the Decree July 22, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000394-2016,
                            FID: 51-FN-339181-2009


BEFORE: SHOGAN, OTT, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 14, 2017

        Appellant, C.M. (“Mother”), files this appeal from the decree entered

July 22, 2016, in the Philadelphia County Court of Common Pleas by the

Honorable Joseph Fernandes, granting the petition of the Department of

Human Services (“DHS”) and involuntarily terminating Mother’s parental

rights to her minor, dependent son, Y.A.I.A.H.R.M. (“Child”), born in January

of 2011, pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1 After

review, we affirm the trial court’s decree.
____________________________________________


* Former Justice specially assigned to the Superior Court.
1
  By separate decrees, dated August 24, 2016 and entered on August 26,
2016, the trial court involuntarily terminated the parental rights of Child’s
father, M.W. (“Father”), as well as those of any unknown father. An appeal
has not been filed by Father or an unknown father, nor are they parties to
the instant appeal.
J-S04031-17



      The trial court summarized the relevant procedural and factual history,

in part, as follows:

      The family in this case has been known to DHS for some time.
      In 2009, the court involuntarily terminated Mother’s parental
      rights to two of her children. On January 14, 2011, DHS
      received a General Protective Services (“GPS”) report that
      Mother had tested positive for drugs when she gave birth to
      Child. DHS visited Mother in the hospital, and Mother admitted
      that she used drugs. DHS obtained an Order of Protective
      Custody (“OPC”) and placed Child in a foster home. Child was
      adjudicated dependent on February 22, 2011, and fully
      committed to DHS custody. On April 16, 2012, the trial court
      reunified Child with Mother under DHS supervision.       DHS
      supervision was then discharged on December 5, 2012.

      On August 26, 2014, DHS received a GPS report that Child had
      untreated medical needs, was being abused by Mother, and that
      Mother used drugs. DHS visited Mother, who refused to allow
      DHS into her house. She was verbally abusive and refused to let
      DHS speak to Child. She told DHS she intended to drop Child off
      at DHS for placement. Later that day, Mother appeared at DHS,
      and informed DHS that Child was with B.M. (“Grandmother”), his
      maternal grandmother, and that Mother no longer wanted Child
      to be placed. DHS contacted Grandmother, who said she did not
      have Child and did not know where he was. The trial court
      adjudicated Child dependent on February 23, 2015, ordered DHS
      to supervise and ordered Mother to take random drug screens.
      Mother repeatedly tested positive for drugs. The case was then
      transferred to a Community Umbrella Agency (“CUA”). On May
      18, 2015, DHS received a GPS report that Child’s whereabouts
      were unknown. At a May 26, 2015 permanency hearing, the
      court heard that Mother was incarcerated for probation
      violations, and Child’s whereabouts were still unknown. The
      court ordered DHS to hire a private investigator to locate Child.
      Mother refused to divulge Child’s location at a July 13, 2015,
      permanency review. Mother again refused at an August 18,
      2015, permanency review, and the court held her in contempt.
      As a result, Mother was jailed until the next hearing. On October
      13, 2015, Mother admitted that Child was with Grandmother.
      DHS obtained an OPC and placed Child in a foster home. On
      October 15, 2015, the court fully committed Child to DHS
      custody, and found aggravated circumstances as to Mother,

                                    -2-
J-S04031-17


        ordering that DHS need not make reasonable efforts to reunify
        Child and Mother.

Trial Court Opinion (“T.C.O.”), 9/21/16, at 1-2 (citations to record omitted).

        DHS filed a petition to terminate Mother’s parental rights on April 28,

2016.     The trial court held termination/goal change hearings on May 23,

2016, June 23, 2016, and July 22, 2016. DHS presented the testimony of

M.W. (“Foster Mother”), M.W. (“Foster Father”), CUA visitation coach

Daphane Ramos, CUA case manager Christoria Releford, psychologist Dr.

William Russell, and trauma therapist Marquita Bolden. Mother testified on

her own behalf.      On July 22, 2016, the trial court involuntarily terminated

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b).2 On August 23, 2016, the trial court granted Mother’s request to

appeal nunc pro tunc and, on August 26, 2016, Mother, through counsel,

filed a notice of appeal, along with a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3
____________________________________________


2
  The trial court entered a separate order changing Child’s permanency goal
to adoption. As Mother does not appeal this order, any claim related thereto
is not preserved. See Pa.R.A.P. 903(a) (a notice of appeal shall be filed
within thirty days after the entry of the order from which the appeal is
taken). Moreover, any such claim is waived as Mother failed to address this
issue in her brief. See In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011)
(stating, “where an appellate brief fails to provide any discussion of a claim
with citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”)
3
  Mother submitted a second statement of errors complained of on appeal,
differing from the statement filed with her notice of appeal. As the Rules of
Appellate Procedure do not provide for the filing of an amended concise
statement with the brief, we do not consider this second statement.



                                           -3-
J-S04031-17



       On appeal, Mother raises the following issues for our review:

       1. Did the Department of Human Services (DHS) sustain the
          burden that Mother’s rights should be terminated when there
          was evidence that Mother had completed and/or had been
          actively completing her permanency goals?

       2. Was there sufficient evidence presented to establish that it
          was in the best interest of the child to terminate Mother’s
          parental rights?

Mother’s Brief at 4.4

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 616 Pa. 309, 47 A.3d
817, 826 (2012).        “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
       Id. The trial court’s decision, however, should not be reversed
       merely because the record would support a different result. Id.
       at 827. We have previously emphasized our deference to trial
       courts that often have first-hand observations of the parties
____________________________________________


4
  We observe that Mother stated her issues on appeal in her brief somewhat
differently from her Rule 1925(b) Statement. We nevertheless find Mother
preserved challenges to the termination of her parental rights under Sections
2511(a)(1), (2), and (b). To the extent Mother addresses subsections (a)(5)
and (8) in her brief, Mother waived any contest under these subsections as
she failed to discuss them in her Rule 1925(b) Statement. See Krebs v.
United Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006) (stating that a
failure to raise issues in both the concise statement of errors complained of
on appeal and statement of questions involved portion of the brief on appeal
results in a waiver of those issues).



                                           -4-
J-S04031-17


      spanning multiple hearings.    See In re R.J.T., 9 A.3d [1179,
      1190 (Pa. 2010)].

In re T.S.M., T.R.M., T.J.M., T.A.M., & N.D.M., 71 A.3d 251, 267 (Pa.

2013). “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74

(Pa.Super. 2004) (citation omitted). “[I]f competent evidence supports the

trial court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super.

2003) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, controls

the termination of parental rights, and requires a bifurcated analysis, as

follows.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).         We

have defined clear and convincing evidence as that which is so “clear, direct,



                                     -5-
J-S04031-17



weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc).

      In the case sub judice, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), as well as (b).

We have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of Section

2511(a), well as Section 2511(b).     See In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc). Here, we analyze the court’s termination order

pursuant to subsections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                    ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions

                                     -6-
J-S04031-17


     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first examine the court’s termination of Mother’s parental rights

under Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct, [but may

also] may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).

     Mother argues that DHS failed to establish grounds for the termination

of her parental rights as she was “close to achieving all her goals,” noting

that she had completed parenting classes, participated in mental health and

drug and alcohol treatment, visited Child, and maintained employment.

Mother’s Brief at 11. However, the trial court set forth ample grounds for

the termination of Mother’s rights under Section 2511(a)(2):

     Mother has demonstrated a pattern of noncompliance with her
     SCP [Single Case Plan] objectives. She was ordered to attend
     drug and alcohol treatment, but never signed releases or


                                   -7-
J-S04031-17


     provided documents to that effect. Child has been in care since
     October 15, 2015, and the only evidence that Mother is engaging
     in drug and alcohol treatment that she has ever provided CUA or
     the court is her testimony, which the trial court found not
     credible.

     Mother admitted to past drug use, and tested positive a number
     of times during the life of this case. Mother claims these
     positives are caused by her prescription Xanax, but Mother never
     provided the prescription, despite court orders. Dr. Russell
     testified that Mother’s inconsistency in taking her medication
     rendered it ineffective.

     Mother has a long history of mental illness. Mother’s current
     mental health problems make her unable to provide safety and
     permanency for Child. Mother is engaged in therapy, but that
     therapy is ineffective and may not even be addressing all of
     Mother’s diagnoses. Mother has demonstrated the negative
     effects of her improperly-treated mental illness at visits and at
     court.

     Mother attends visits [with Child] consistently, but the visits are
     not productive or positive. During visits Mother has screamed at
     Child for calling Foster Father “Dad[.”] She has called Child ugly
     and encouraged him to steal. Mother has chastised Child for
     reporting physical and sexual abuse. Mother has refused to
     interact with Child during some visits, and has demanded [that]
     he return gifts given during other visits. Child is in trauma
     therapy for PTSD.

     Mother has attempted to interfere with Child’s therapy. She has
     refused to sign medical consents, and ruined consent forms
     presented to her. She attempted to get the trauma therapist to
     change Child’s treatment from age-appropriate play therapy to
     lecture-based instruction. Mother refused to participate in the
     therapy because it was too far away for her. Mother’s visitation
     with Child was reduced and then suspended as a result of the
     progress of Child’s trauma therapy.

     Mother has had ample time to allow CUA to evaluate her house
     to see if it was appropriate for reunification.       Instead she
     engaged in a fraudulent scheme to obtain government
     assistance. On the last day of the termination trial, she testified
     she was finally willing to allow CUA inside her house. Mother

                                    -8-
J-S04031-17


     was referred to ARC for services, but was unsuccessfully
     discharged.

     Mother has failed to make affirmative steps to complete her
     objectives and place herself in a position to parent Child. In
     fact, Mother’s actions have made her less able to parent Child.
     Mother hid Child from CUA, was held in contempt of court and
     went to prison when she failed to disclose his location. Mother
     interfered with Child’s trauma therapy and berated him during
     visits. Mother’s conduct and failure to comply with court orders
     –[]even in the face of jail time – shows that Mother would be
     unable to remedy the causes of her incapacity in order to
     provide Child with essential parental care, control or subsistence
     necessary for his physical and mental well-being. Child needs
     permanency, which Mother cannot provide. Termination under
     this section was … proper.

T.C.O. at 9-10 (citations to record omitted) (spaces added).

     A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2). Mother has not recognized

her role in causing Child to be adjudicated dependent and kept under the

continued supervision of DHS. Mother blatantly disregarded the trial court’s

order that Child be taken into custody as she concealed Child’s location for

months. Notes of Testimony (“N.T.”), 5/23/16, at 56. CUA case manager,

Christoria Releford, testified that Mother does not understand why Child is

currently in foster care. Ms. Releford would constantly redirect Mother and

indicate that Child was placed as Mother concealed his location.     Mother

accuses DHS of taking Child into custody unfairly when Mother was being

evicted and attempting to receive rental assistance.    However, in reality,

Mother was not being evicted and was not behind in her rent.              N.T.,

5/23/16, at 60-61; N.T., 7/22/16, at 33-38.



                                    -9-
J-S04031-17



       Further, we agree that Mother’s compliance with her SCP objectives

was “minim[al].”        N.T., 5/23/16, at 65; N.T., 7/22/16, at 17.              Mother’s

objectives were to participate in drug and alcohol treatment, obtain a dual

diagnosis evaluation and follow-up treatment, comply with the terms of her

probation,    maintain     employment          with   participation   in   the   Achieving

Reunification Center, maintain visitation, obtain a parenting capacity

evaluation, and comply with court orders as they relate to refraining from

threatening those involved in the case. N.T., 5/23/16, at 65.

       Mother’s    attempt     to   attend      drug    and   alcohol      treatment   was

inconsistent, undocumented, and ineffective. Mother was referred to the

Achieving Reunification Center (“ARC”) for services, including drug and

alcohol treatment, but was discharged.                 N.T., 5/23/16, at 61-62; DHS

Exhibit 10.     Mother declined drug and alcohol services but did maintain

enrollment in a program at Southwest Nu-Stop. N.T., 5/23/16, at 62; DHS

Exhibit 10.     However, Mother did not verify present proof of her drug,

alcohol, mental health treatment and refused to sign releases to obtain

information related to this treatment.5 N.T., 5/23/16, at 58-59; N.T.,
____________________________________________


5
  Mother testified that she presented to the CEU on May 23, 2016, but was
advised that they were in possession of all information. N.T., 7/22/16, at
15-16, 30-31. We note that the trial court found Mother’s testimony not
credible. Id. at 45. At the termination hearing, Mother did present letters
from her supervising probation officer and FIR case manager, noting
participation at Southwest Nu-Stop for the first time at the hearing.
Mother’s Exhibits M-1 and M-2.




                                          - 10 -
J-S04031-17



7/22/16,   at   10-12,    15-16.      Moreover,     Mother   tested   positive     for

benzodiazepines as recently as April 2016. N.T., 5/23/16, at 62-63; N.T.,

7/22/16, at 11. Although Mother claimed these positive drug screens were

the result of taking prescribed Xanax, Mother failed to provide any proof of

this prescription. N.T., 5/23/16, at 63-64; N.T., 7/22/16, at 16-17.

      Most significantly, Mother has a history of mental illness.                N.T.,

6/23/16, at 9-11; N.T., 7/22/16, at 31-32.         Dr. Russell, who performed a

parenting capacity evaluation of Mother, opined that Mother suffers from

mood disorder and anxiety disorder.            Dr. Russell noted that Mother had

“difficulty staying on topic, . . . difficulty organizing thoughts, . . . [and]

issues with poor judgment,” which were present dating back to a prior

evaluation in 2009.      Id. at 18.   Mother admitted ongoing impulse control

and/or anger outbursts.       Id. at 11, 14, 27.      Dr. Russell observed that

Mother’s “presentation during the evaluation was one of agitation and it

almost appeared as if she would have an outburst at any given time.” Id. at

14.   With regard to Mother’s judgment and insight, Dr. Russell offered,

“There are multiple instances where she basically had major problems with

insight in understanding her role. She still presented herself as the victim

rather than understanding that it was her behavior, her history that’s

impacting her children’s presentation.” Id. He opined that Mother could not

provide for Child’s safety or permanency. In fact, Dr. Russell indicated that

Mother could not even provide for her own permanency:




                                      - 11 -
J-S04031-17


      Q.    Okay. And as far as your assessment of [Mother] as an
      evaluator, did you form any opinion as to her ability to provide
      safety for [Child] who is the child before the court today?

      A.    Given the long history of mental health issues,       the long
      history with difficulty maintaining employment, the         difficulty
      providing financial stability for herself, the long         standing
      substance abuse issue with the recent relapse, it           was my
      impression that she could not provide safety for [Child].

      Q.     And did you form any opinion with regards to [Mother]’s
      ability to provide permanency for [Child]?

      A.    She was not able to provide a picture where she could
      provide permanency for herself let alone a child.

Id. at 15-16. He stated that his opinion would not be altered if Mother were

enrolled in drug treatment since August 2015, enrolled in therapy and

compliant with medication, compliant with probation, or employed for a four-

month period. Id. at 16-17, 25-26. Dr. Russell recommended Mother seek

the proper mental health treatment, as he questioned the success of

Mother’s current therapeutic relationship. He additionally advised Mother to

have a psychiatric evaluation. Id. at 17.

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. As noted above,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a) before assessing

the determination under Section 2511(b). In re B.L.W., 843 A.2d at 384.



                                    - 12 -
J-S04031-17



        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], 620 A.2d [481, 485 (Pa. 1993)], this Court
        held that the determination of the child’s “needs and welfare”
        requires consideration of the emotional bonds between the
        parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted). Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.


                                     - 13 -
J-S04031-17


            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted) (citing In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super.

2008))) (internal citations omitted).

      In the case sub judice, in reasoning that termination of Mother’s

parental rights favors Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court stated:

      Mother visits Child consistently, but the visits are not productive.
      Mother is inappropriate with Child, screaming at him about
      inconsequential things like his haircut, as well as matters of
      great importance, like physical and sexual abuse.            Mother
      encourages Child to hate himself. Child has bad behaviors
      before and after visits with Mother. He soils and urinates on
      himself when a visit is near. Child suffers from PTSD as a result
      of his treatment by Mother, but Mother minimizes the problems
      and instructs Child not to report. Mother refused to participate
      in trauma therapy, and even interfered with Child’s therapy,
      placing her desires and convenience above the medical and
      emotional needs of Child.         Mother prevented Child from
      interacting with his sibling during a visit in order to prevent
      “issues.” This is the very definition of pro forma visitation,
      where Mother was complying with the order to visit but not
      accomplishing the underlying goal of building and sustaining a
      parental bond. Child is not sad when visits are over, and does
      not ask about Mother. The court heard credible testimony that
      the bond between Mother and Child is gone. After Mother blew
      up and screamed at Child, Child began to routinely call his foster
      parents “Mom” and “Dad”. Mother’s visits were suspended at
      the request of the trauma therapist. Child is placed with Foster
      Mother and Foster Father, who intend to adopt him. Child sees
      Foster Mother and Foster Father as his parents, and it would be
      in Child’s best interest to terminate Mother’s parental rights,

                                     - 14 -
J-S04031-17


      since Child would not suffer irreparable harm. Consequently, the
      court did not abuse its discretion when it found that it was
      clearly and convincingly established that there was no positive
      parental bond, and that termination of Mother’s parental rights
      would not destroy an existing beneficial relationship.

T.C.O. at 11-12 (citations to record omitted).

      Mother, however, argues “there was insufficient evidence to establish

that it was in the best interest of the child to be adopted.” Mother’s Brief at

13. Specifically, Mother avers that the trial court did not determine that a

bond did not exist between her and Child and raises the failure of DHS to

present certain evidence.    Id.   Moreover, Mother highlights that Child’s

trauma therapist noted a relationship between her and Child and that Child’s

anxiety prior to visits had decreased. Id.

      In the case sub judice, the record likewise corroborates the trial

court’s termination order pursuant to Section 2511(b).          Evidence was

presented that Child has PTSD as a result of physical, sexual, and emotional

abuse suffered in Mother’s care. N.T., 6/23/16, at 39-40. Child exhibited

symptoms such as defiance, mood dysregulation, lack of sleep, and anxious

behaviors. Id. at 37-38, 40. As noted by Child’s trauma therapist, Marquita

Bolden, regarding Foster Parents’ report of Child’s symptoms:

      They reported a pretty long list of symptoms even … following
      the intake. They reported that [Child] had defecated on the
      floor, that he had a lot of anxious behaviors such as picking at
      the stitching of his clothing, picking at his bed, the bedpost.
      They reported that he would have tantrums. That he was having
      a lot of difficulty sleeping and would at times go several days
      without sleeping. That he was very defiant. That he would play
      with his spit and smear it on the walls and that he was



                                    - 15 -
J-S04031-17


      extremely dysregulated, his mood. That he would have lots of
      ups and downs.

Id. at 37-38. Mother did not participate in Child’s therapy and would not

sign a release for medication for Child.        N.T., 6/23/16, at 36-37; N.T.,

7/22/16, at 5-6.     Further, Mother opposed play therapy, recommended

based upon Child’s young age, and instead thought Child should “just sit”

and receive “direction.” N.T., 6/23/16, at 36.

      While Mother had supervised visitation with Child, there were issues

noted with visitation. At visitation, Mother yelled and/or screamed at Child

for calling Foster Father “Dad,” as well as for the discovery and confirmation

of alleged physical abuse.   N.T., 5/23/16, at 14-18, 22, 48-49.     On other

occasions, Mother would not interact with Child and instructed Child’s sibling

similarly because “she . . . didn’t want any issues to happen” or “didn’t want

[Child] to go back and say things that didn’t happen during the visit.” Id. at

36-37, 40. Further, Child threw tantrums during visits. Id. at 37, 41-42.

In addition, as suggested above, Child exhibited anxiety and insomnia

surrounding visits with Mother, and would urinate or defecate on himself, on

the floor, or in his bed. Id. at 19, 29-31. Child had additionally begun to

smear saliva “all over the place.” Id. at 21.

      As a result, Mother’s visitation with Child was decreased from two

times per month to one time per month and then eventually ceased by Ms.

Bolden. N.T., 5/23/16, at 13; N.T., 6/23/16, at 38. Ms. Bolden testified as

to her reasoning for the suspension of visitation as follows:



                                    - 16 -
J-S04031-17


      My recommendation was that visits be suspended and contact be
      discontinued until there is significant intervention on the part of
      [Mother]. During the 6/16 phone call [Mother] acknowledged
      that she has been diagnosed with several mental health
      illnesses.

      Reports that I received were that she had significant outburst[s]
      that were extremely triggered with [Child] during the visits. So
      from our standpoint there was a risk of harm in that, if [Child] is
      continued to be exposed to her outburst of anger and exposed to
      her statements minimizing his trauma history that this is going
      to further increase his symptoms.

N.T., 6/23/16, at 38. On cross-examination, Ms. Bolden reiterated the basis

for the suspension of visitation, stating:

      Based on my previous statements that mom stated that she has
      had significant mental health problems, that I’m hearing reports
      from the foster parents that [Child]’s symptoms increase around
      visits, that this child has been through significant trauma and
      mother[’s] role has been reported to me as part of that trauma
      history and that the child could be extremely dysregulated in
      regard to what I’ve heard that occurs during visits.

Id. at 43.

      CUA visitation coach, Daphane Ramos, who observed five visits

between Mother and Child, testified to her opinion that there was no longer a

bond between Mother and Child. N.T., 5/23/16, at 36, 42-43.

      When the visits first started back in October, they had a really
      good bond. [Child] used to be super-excited to come into the
      visits. He used to come in -- Mom used to pretty much hold him
      the entire time. . . .

      Compared to now, since March, the next (unintelligible) because,
      like, that’s when they started observing visits, again, the bond is
      kind of gone -- for me is gone. The bond they used to have back
      in October, it’s not the same as it is now.




                                     - 17 -
J-S04031-17



Id. at 42-43.       In fact, Foster Mother reported that since an outburst by

Mother at a visit in January 2016, Child is not upset to leave visits with

Mother does not even want to see Mother.       Id. at 23, 24.   Similarly, Ms.

Ramos recounted that, at the last visit she observed between Mother and

Child, Child “wanted to go back home with Mom and Dad,” referring to

Foster Parents. Id. at 43-44.

      In addition, as reported by Foster Mother, Child also referred to

himself as “stupid and ugly” and a “thief and a liar” and had been engaging

in stealing, using it as a “game.” Id. at 20-21. Child attributed his behavior

to Mother.   Id.    Foster Mother stated, “And everything he’s saying he do

[sic] he says he gets from his mom.” Id. at 21.

      Lastly, Child is in a pre-adoptive home where he has a positive

relationship with his foster parents. Child refers to Foster Parents as “Mom”

and “Dad” and Foster Parents are amenable to adoption. N.T., 5/23/16, at

21-22, 30-31.      As offered by Marquita Bolden, Child “is extremely bonded

with his foster parents. He calls them mom and dad. He introduces himself

[with their last name]. He seeks their care. He seems to be feeling quite

safe and secure in their home.”     N.T., 6/23/16, at 43.   Further, Daphane

Ramos, who witnessed interaction between Foster Parents and Child upon

pick-up and drop-off for visitation, acknowledged that Child responds well to

Foster Parents and is excited to see them.         N.T., 5/23/16, at 43-44.

Likewise, Christoria Releford stated, “With [Foster Parents], he do [sic] see

them as Mom and Dad. They have a good relationship with him. Because of

                                     - 18 -
J-S04031-17



the behaviors that they -- that he displays, they’re actually very patient

parents with him. They really do work with him.” Id. at 67. As a result,

Ms. Releford opined that changing Child’s goal to adoption would be in his

best interest.   Id.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves Child’s needs and welfare. Accordingly, based upon our review

of the record, we find no abuse of discretion and conclude that the trial court

appropriately terminated Mother’s parental rights under 23 Pa.C.S. §

2511(a)(2) and (b).

      Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights, we affirm the decree of the trial court.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                                     - 19 -
J-S04031-17




              - 20 -